ORDER The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action and a supplementary petition for disciplinary action alleging that respondent Thomas Tippet Smith committed professional misconduct warranting public discipline by making a false statement to a client and by failing to diligently pursue his clients’ claims, communicate with his clients, discuss his hourly rate with a client, return a client’s file, expedite litigation, respond to discovery, comply with the terms of his disciplinary probation, and cooperate with the Director. See Minn. R. Prof. Conduct 1.3,1,4, 1.5(b), 1.16(d), 3,2, 3.4(c)-(d), 4.1, 8.1(b), 8.4(c); Rule 25, Rules on Lawyers Professional Responsibility (RLPR). The parties have filed a stipulation for discipline, In it, respondent withdraws his previously filed answers, waives his rights under Rule 14, RLPR, and unconditionally admits the allegations in the petition for disciplinary action and the supplementary petition for disciplinary action, The parties recommend that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for 9 months. We have independently reviewed the file and approve the recommended disposition. Based upon all. the files, records, and proceedings herein, IT IS HEREBY ORDERED THAT: 1. Respondent Thomas Tippet Smith is indefinitely suspended, effective 14 days from the date of this order, with no right to petition for reinstatement for 9 months from the date of this order. 2. Respondent may petition for reinstatement under Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination required for admission to the practice of law by the State.Board of Law Examiners on the subject of professional responsibility, see Rule 18(e)(2), RLPR, and satisfaction of continuing legal education requirements, see Rule 18(e)(4), RLPR. 3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs under Rule 24, RLPR. BYTHECOURÍ: /s/.—:—_ i.',.^—_ David R. Stras Associate Justice